
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1035
		IN THE HOUSE OF REPRESENTATIVES
		
			January 21, 2010
			Mr. Sestak (for
			 himself, Mr. Brady of Pennsylvania,
			 Mr. Fattah,
			 Mr. Gerlach,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Schwartz, and
			 Mr. Pitts) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Honoring Villanova University for winning
		  the 2009 National Collegiate Athletic Association championships in Division I
		  women’s cross country and Football Championship Subdivision (formerly I–AA) and
		  for other accomplishments.
	
	
		Whereas, on November 23, 2009, the Villanova University
			 Wildcats’ women’s cross country team won its eighth National Collegiate
			 Athletic Association Division I national championship;
		Whereas five runners on the Villanova University women’s
			 cross country team finished in the top 26 positions at the national
			 championship;
		Whereas junior Amanda Marino finished sixth, junior Sheila
			 Reid finished 13th, sophomore Bogdana Mimic finished 22nd, junior Ali Smith
			 finished 24th, senior Nicole Schappert finished 26th, freshman Brooke Simpson
			 finished 60th, and senior Kaitlyn Tallman finished 98th overall at the national
			 championship;
		Whereas the roster of the Villanova University women’s
			 cross country team also included Meredith Altenhofen, Shannon Browne, Anna
			 Francis, Meaghan Higgins, Callie Hogan, Katherine LoCosa, Sarah Morrison,
			 Ariann Neutts, Kristen O’Dowd, Kaitlin O’Sullivan, Theresa Rush, and Meghan
			 Smith;
		Whereas Gina Procaccio won her first title as the head
			 coach of the women’s cross country team and was named women’s Division I
			 National Cross Country coach of the year by the U.S. Track & Field and
			 Cross Country Coaches Association;
		Whereas men’s cross country head coach Marcus O’Sullivan
			 and assistant coaches Meghan Courtney and Adrian Blincoe contributed
			 significantly to the success of the women’s cross country team;
		Whereas, on Friday, December 18, 2009, the Villanova
			 University men’s football team won its first national title;
		Whereas the Villanova University football team won the
			 championship game by defeating the top-ranked team from the University of
			 Montana by a score of 23 to 21 points;
		Whereas the Villanova University football team reached the
			 National Collegiate Athletic Association Football Championship Subdivision
			 title game with playoff victories over the football teams from the College of
			 the Holy Cross, the University of New Hampshire, and the College of William and
			 Mary;
		Whereas the Villanova University football team was led by
			 senior captains Brian Brannigan, Phil Matusz, and Osayi Osunde;
		Whereas junior wide receiver Matt Szczur and junior
			 offensive lineman Ben Ijalana were named to the Football Championship
			 Subdivision All-American Team;
		Whereas Will Thompson, the senior long snapper on the
			 football team was the inaugural winner of the National Collegiate Athletic
			 Association’s Elite 88 academic award for the Football Championship Subdivision
			 playoffs and has a 3.97 grade-point average as an accounting major;
		Whereas the roster of the Villanova University football
			 team also included Louis Adeyemi, Ronnie Akins, Angelo Babbaro, Aaron Ball,
			 Alex Behm, Ryan Bennett, Devon Bridges, Josh Bucci, Jonathan Bugli, Blaise
			 Butler, Marlon Calbi, Tony Canci, Brant Clouser, Angel Clybourn, Aaron Conaway,
			 Jarred Corey, Rakim Cox, Christian Culicerto, Donald Davis, John Dempsey,
			 Lawrence Doss, Miller Edwards, Chidozie Ekweozor, Brennan Erbeznik, Chris
			 Farmer, Delano Ferguson, Matthew Fritz, Aaron Grey, Patrick Haggerty, Chris
			 Halcovage, Mark Hamilton, Brandyn Harvey, Nick Hurley, John Jackson, Larry
			 Jackson, Anthony Johnson, Chris Johnson, Kelvin Johnson, Mario Johnson, Marlon
			 Johnson, Marquis Kirkland, Tim Kukucka, Eric Loper, Conor Maher, Joe Makoid,
			 Frederick Maldonado, Mike Mayock, Kenny Miles, Sean Miller, Ramin Mobasseri,
			 Martel Moody, Sean Morrisey, Connor Nelson, John Nelson, Gene Oakley, Chris
			 Otten, Vince Peterson, James Pitts, Travis Poston, Joshua Potts, Eric
			 Predatsch, Joe Price, Mikey Reynolds, Jeremy Rodriguez, Dominic Sarnecchia,
			 Michael Sheridan, Dan Shirey, George Siracuse, Tom Teel, Terence Thomas,
			 Jonathan Toroni, Zach Ugarte, Ross Ventrone, Jacob Wade, Thomas Weaver, Dorian
			 Wells, Norman White, Chris Whitney, Nick Yako, Antwon Young, and Tamai
			 Young;
		Whereas head coach Andy Talley led the Villanova
			 University football team to its first national championship with 14 wins and 1
			 loss, marking a program best;
		Whereas head coach Talley, who has admirably guided the
			 Villanova University football program for 25 years, was named the 2009 American
			 Football Coaches Association Football Championship Subdivision National Coach
			 of the Year;
		Whereas head coach Talley started the national bone marrow
			 registration campaign, known as the Get in the Game and Save a
			 Life campaign, enlisting 26 college football programs from all levels
			 that have combined to test more than 8,000 potential donors;
		Whereas head coach Talley and his coaching staff,
			 including Daniel Blume, Billy Crocker, Mark Ferrante, Brian Flinn, Justus
			 Galac, Pierre Ingram, Mark Reardon, David Riede, Darrius Smith, Sam Venuto, and
			 Clint Wiley, deserve much credit for the outstanding determination and
			 accomplishments of the team;
		Whereas the Villanova University football program, by
			 being in the top 10 percent of football programs with regard to academic
			 progress, received a Public Recognition Award from the National Collegiate
			 Athletic Association for having an academic progress report of 980 out of a
			 possible 1,000;
		Whereas the Villanova athletic department holds an overall
			 academic progress report of 986 in the May 2009 National Collegiate Athletic
			 Association report, has a graduation success rate of 95 percent, and an overall
			 grade-point average of more than 3.0 for the 12th consecutive semester as of
			 the spring 2009 semester;
		Whereas both the Villanova University men’s and women’s
			 basketball teams qualified for the 2009 National Collegiate Athletic
			 Association Tournament, and the men’s basketball team advanced to the Final
			 Four in the Tournament;
		Whereas men’s basketball head coach Jay Wright was named
			 the 2009 Big East Conference coach of the year and women’s basketball head
			 coach Harry Perretta was named the 2009 Big East Conference co-coach of the
			 year;
		Whereas the Villanova University men’s lacrosse team won
			 the 2009 Colonial Athletic Association Championship and qualified for its first
			 National Collegiate Athletic Association Tournament appearance;
		Whereas Villanova University also supports a Special
			 Olympics Committee that regularly plans and executes the largest student-run
			 Special Olympics event in the world;
		Whereas Villanova University students and student athletes
			 through their academic, athletic, and philanthropic accomplishments embody the
			 meaning of the Villanova motto of Veritas, Unitas, Caritas;
			 and
		Whereas the students, alumni, faculty, and supporters of
			 Villanova University are to be congratulated for their commitment to excellence
			 in the classroom, in competitive athletics, and in community service: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the Villanova University
			 women’s cross country team for winning the 2009 National Collegiate Athletic
			 Association Division I national championship;
			(2)congratulates the Villanova University
			 men's football team for winning the 2009 National Collegiate Athletic
			 Association Football Championship Subdivision (formerly I–AA);
			(3)recognizes the
			 achievements of the entire Villanova University Athletic Department, including
			 players, coaches, and support staff, both on the playing field and in the
			 classroom; and
			(4)directs the Clerk
			 of the House of Representatives to make available enrolled copies of this
			 resolution to Villanova University for display and to transmit an enrolled copy
			 of this resolution to each coach and member of the 2009 National Collegiate
			 Athletic Association Football Championship Subdivision men's football national
			 championship team, and to each coach and member of the 2009 National Collegiate
			 Athletic Association women’s cross country national championship team.
			
